 

Exhibit 10.1

 

BALINCAN INTERNATIONAL INC.

 

AMEDNED AND RESTATED INVESTOR SUBSCRIPTION AGREEMENT (the "Subscription
Agreement") dated October __, 2016 between BALINCAN INTERNATIONAL INC., a Nevada
corporation (the "Company") and the person or persons executing this Agreement
on the last page (the "Subscriber"). All documents mentioned herein are
incorporated by reference.

 

1. Description of the Offering. This Subscription Agreement is for shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”). This
Offering (the “Offering”) is made only to accredited investors who qualify as
accredited investors pursuant to the suitability standards for investors
described under Regulation S of the Securities Act of 1933, as amended (the
“Securities Act”) and who have no need for liquidity in their investments. As of
this Offering, there is a limited public market for the Common Stock and no
assurance can be given that the market will further develop, or that it will be
maintained so that any subscribers in this Offering may avail any benefit from
the same. The Common Stock is quoted on the OTCQB under the symbol “ALTB.”

 

THE SECURITIES OFFERED HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK
AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR THE SECURITIES LAWS OF ANY STATE, OR OTHER JURISDICTION AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR ASSIGNED EXCEPT AS PERMITTED UNDER
SUCH ACT OR SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

2. Terms of the Subscription. The subscription is for shares of Common Stock
(the “Shares”) at a purchase price of $0.001 per Share for an aggregate offering
amount of ___________ Dollars ($_________).

 

3. Other Terms of the Offering. The execution of this Subscription Agreement
shall constitute an offer by the Subscriber to subscribe for the Shares in the
amount and on the terms specified herein. The Subscriber must also complete and
execute the Subscriber Questionnaire attached hereto. The Company reserves the
right, in its sole discretion, to reject in whole or in part, any subscription
offer. If the Subscriber's offer is accepted, the Company will execute a copy of
this Subscription Agreement and return it to Subscriber.

 

4. Subscription Payment. Subscription for the Shares requires a cash investment
and the subscription price will be payable in full upon acceptance of the
subscription. The Company reserves the right, in its sole discretion, to accept
fractional subscriptions. Simultaneously with the execution and delivery of this
Subscription Agreement, the undersigned subscriber shall transmit the
subscription documents and the Subscription Price indicated on the Signature
Page, as follows by:

 

(i)

 

·Delivery of a wire payable to _____________ Trust Account; or

·Wire transfer for the benefit of Balincan International, Inc. according to the
wire instructions below:

 

 1 

 

 

Name:

Address:

Bank Name:

Bank Address:

 

·ABA Number:

·Account Number:

 

(ii)a completed and executed Investor Qualification Questionnaire (included with
this Subscription Agreement);

 

5. Warrants. For each Share acquired, the Company shall issue you a warrant to
purchase one more share at a price per share of $.001 at any time within five
(5) years commencing on the date of this Subscription Agreement. The number of
shares to be purchased by exercising the warrants will be increased in
proportion to any future forward split of the underlying shares.

 

6. The Company's Representations and Warranties. The Company hereby represents
and warrants as follows:

 

(a)         The Company is a corporation duly formed and in good standing under
the laws of the State of Nevada with full power and authority to conduct its
business as presently contemplated;

 

(b)         The Company warrants and covenants that there are no material
misstatements or omissions in this Subscription Agreement or any information
provided of the Offering documents herein;

 

(c)         The Company has the power to execute, deliver and perform this
Subscription Agreement and any other agreement contemplated herein; and

 

(d)         The proceeds of the subscription shall be used to purchase all of
the outstanding equity of BKG International Limited (Formerly known as Getabed
Company Limited) (“BKGI”), so that the Company’s operations will be run through
this wholly-owned subsidiary located at 11/F Johnson Industrial Mansion, 340
Kwun Tong Road, Kowloon, Hong Kong.

 

7.         Subscriber's Representations, Warranties and Covenants. The
undersigned understands and acknowledges that the Shares subscribed for herein
are being offered and sold under one or more of the exemptions from registration
provided for in Section 3(b), 4(2) and 4(6) of the Securities Act including,
Regulation S and/or Regulation D promulgated thereunder, that the undersigned
acknowledges that the Shares are being purchased without the undersigned being
offered or furnished any offering literature, prospectus or other material,
financial or otherwise, and that this action has not been scrutinized by the
United States Securities and Exchange Commission or by any regulatory authority
charged with the administration of the securities laws of any state. The
undersigned hereby further represents and warrants as follows:

 

 2 

 

 

(a)         The undersigned confirms that he understands and has fully
considered, for purposes of this investment, the risks of an investment in the
Shares and understands that: (i) this investment is suitable only for an
investor who is able to bear the economic consequences or losing his entire
investment, (ii) the purchase of the Shares is a speculative investment which
involves a high degree of risk of loss by the undersigned of his entire
investment, and (iii) that there will be no public market for the Shares and
accordingly, it may not be possible for the undersigned to liquidate an
investment in the Shares in case of an emergency;

 

(b)         The Subscriber is an "Accredited Investor" as defined in Rule 501(a)
of Regulation D under the Securities Act. This representation is based on the
fact that the Subscriber, inter alia, is an accredited individual who, together
with the Subscriber’s spouse, have a net worth of at least $1,000,000, exclusive
of the value of your primary residence and less any indebtedness secured by your
primary residence in excess of the fair value of such residence and less any
loss in value of your primary residence in the last 60 days or the Subscriber,
individually, has had net income of not less than $200,000 during the last two
years, and reasonably anticipates that the Subscriber will have an income of at
least $200,000 during the present year and the next year, or joint income with
your spouse in excess of $300,000 in each of those years, and reasonably expects
to reach the same income level in the current year;

 

(c)         If the Subscriber is a corporation, partnership, trust or any
unincorporated association: (i) the person executing this Subscription Agreement
does so with full right, power and authority to make this investment; (ii) that
such entity was not formed for the specific purpose of making an investment in
the Company; and (iii) that all further representations and warranties made
herein are true and correct with respect to such corporation, partnership, trust
and unincorporated association;

 

(d)         The address set forth below is the Subscriber's true and correct
residence or place of business, and the Subscriber has no present intention of
becoming a resident of any other state or jurisdiction;

 

(e)         The Subscriber understands and agrees that the Company prohibits the
investment of funds by any persons or entities that are acting, directly or
indirectly, (i) in contravention of any U.S. or international laws and
regulations, including anti-money laundering regulations or conventions, (ii) on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Treasury Department's Office of Foreign
Assets Control1 ("OFAC"), as such list may be amended from time to time, (iii)
for a senior foreign political figure, any member of a senior foreign political
figure’s immediate family or any close associate of a senior foreign political
figure2, unless the Company, after being specifically notified by the Subscriber
in writing that it is such a person, conducts further due diligence, and
determines that such investment shall be permitted, or (iv) for a foreign shell
bank3 (such persons or entities in (i) – (iv) are collectively referred to as
"Prohibited Persons").

 



 

 

1           The OFAC list may be accessed on the web at
http://www.treas.gov/ofac.

2           Senior foreign political figure means a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a senior foreign political figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure. The immediate family of a senior
foreign political figure typically includes the political figure’s parents,
siblings, spouse, children and in-laws. A close associate of a senior foreign
political figure is a person who is widely and publicly known internationally to
maintain an unusually close relationship with the senior foreign political
figure, and includes a person who is in a position to conduct substantial
domestic and international financial transactions on behalf of the senior
foreign political figure.

3           Foreign shell bank means a foreign bank without a physical presence
in any country, but does not include a regulated affiliate. A post office box or
electronic address would not be considered a physical presence. A regulated
affiliate means a foreign shell bank that: (1) is an affiliate of a depository
institution, credit union, or foreign bank that maintains a physical presence in
the United States or a foreign country, as applicable; and (2) is subject to
supervision by a banking authority in the country regulating such affiliated
depository institution, credit union, or foreign bank.

 

 3 

 

 

(f)         The Subscriber represents, warrants and covenants that: (i) it is
not, nor is any person or entity controlling, controlled by or under common
control with the Subscriber, a Prohibited Person, and (ii) to the extent the
Subscriber has any beneficial owners4, (a) it has carried out thorough due
diligence to establish the identities of such beneficial owners, (b) based on
such due diligence, the Subscriber reasonably believes that no such beneficial
owners are Prohibited Persons, (c) it holds the evidence of such identities and
status and will maintain all such evidence for at least five years from the date
of the Subscriber's complete withdrawal from the Company, and (d) it will make
available such information and any additional information requested by the
Company that is required under applicable regulations.

 

(g)         If any of the foregoing representations, warranties or covenants
cease to be true or if the Company no longer reasonably believes that it has
satisfactory evidence as to their truth, notwithstanding any other agreement to
the contrary, the Company may, in accordance with applicable regulations, freeze
the Subscriber's investment, either by prohibiting additional investments,
declining or suspending any withdrawal requests and/or segregating the assets
constituting the investment, or the Subscriber's investment may immediately be
involuntarily withdrawn by the Company, and the Company may also be required to
report such action and to disclose the Subscriber's identity to OFAC or other
authority. In the event that the Company is required to take any of the
foregoing actions, the Subscriber understands and agrees that it shall have no
claim against the Company, and its respective affiliates, directors, members,
partners, shareholders, officers, employees and agents for any form of damages
as a result of any of the aforementioned actions.

 

(h)         The Subscriber agrees to indemnify and hold harmless the Company,
its respective affiliates, directors, members, partners, shareholders, officers,
employees and agents from and against any and all losses, liabilities, damages,
penalties, costs, fees and expenses (including legal fees and disbursements)
which may result, directly or indirectly, from any inaccuracy in or breach of
any representation, warranty, covenant or agreement set forth in this Agreement.

 

(i)         The Subscriber has received and read or reviewed, is familiar with
and fully understands the documents furnished by the Company. The Subscriber
also fully understands this Subscription Agreement and the risks associated with
this interest and confirms that all documents, records and books pertaining to
the Subscriber’s investment in the Shares and requested by the Subscriber have
been made available or delivered to the Subscriber by the Company;

 

(j)         The Subscriber has had an opportunity to ask questions of and
receive answers from, the Company or a person or persons acting on its behalf,
concerning the terms and conditions of this investment and confirms that all
documents, records and books pertaining to the investment in the Shares and
requested by the Subscriber has been made available or delivered to the
Subscriber;

 

(k)         The Subscriber will be acquiring the Shares, solely for the
Subscriber's own account, for investment and not with a view toward the resale,
distribution, subdivision or fractionalization thereof; and the Subscriber has
no present plans to enter into any such contract, undertaking, agreement or
arrangement;

 

(l)         The Subscriber acknowledges and understands that as of this Offering
there is a limited public market for the Shares and no assurance can be given
that the public market will continue to exist or further develop for the Shares
offered hereby, or if it will be maintained so that any subscribers in this
Offering may avail any benefit from the same;

 



 



4          Beneficial owners will include, but not be limited to: (i)
shareholders of a corporation; (ii) partners of a partnership; (iii) members of
a limited liability company; (iv) investors in a fund-of-funds; (v) the grantor
of a revocable or grantor trust; (vi) the beneficiaries of an irrevocable trust;
(vii) the individual who established an IRA; (viii) the participant in a
self-directed pension plan; (ix) the sponsor of any other pension plan; and (x)
any person being represented by the Subscriber in an agent, representative,
intermediary, nominee or similar capacity. If the beneficial owner is itself an
entity, the information and representations set forth herein must also be given
with respect to its individual beneficial owners. If the Subscriber is a
publicly-traded company, it need not conduct due diligence as to its beneficial
owners.

 

 4 

 

 

(m)         The Subscriber's compliance with the terms and conditions of this
Subscription Agreement will not conflict with any instrument or agreement
pertaining to the Shares or the transactions contemplated herein; and will not
conflict in, result in a breach of, or constitute a default under any instrument
to which the Subscriber is a party;

 

(n)         The Subscriber will seek its own legal, tax and investment advice
concerning tax implications attendant upon the purchase of the Shares and
understands and accepts that the Company is relying upon this representation
insofar as disclosure of tax matters is concerned;

 

(o)         The Subscriber hereby acknowledges and represents that the
Subscriber is aware of the information set forth in this document and in any
exhibits attached hereto; and

 

(p)         The foregoing representations and warranties are true and accurate
as of the date hereof and shall be true and accurate as of the date of delivery
of the subscription to the Company and shall survive such delivery. If, in any
respect, such representations and warranties shall not be true and accurate, the
Subscriber shall give written notice of such fact to the Company, specifying
which representations and warranties are not true and accurate and the reasons
therefor.

 

8.  Risk Factors. THE SUBSCRIBER ACKNOWLEDGES THAT THERE ARE SIGNIFICANT RISKS
ASSOCIATED WITH THE PURCHASE OF THE SHARES AND THAT SUCH SHARES ARE HIGHLY
SPECULATIVE AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD A TOTAL LOSS
OF HIS OR HER ENTIRE INVESTMENT. The Subscriber represents and warrants that he
or she has carefully considered and reviewed the following risks in reaching a
determination to purchase the Shares:

 

Risks of Purchasing Shares:

 

Shares eligible for future sale under Rule 144 may adversely affect the market
for our securities.

 

From time to time, certain of our stockholders who hold restricted securities
may be eligible to sell all or some of their shares of common stock by means of
ordinary brokerage transactions in the open market pursuant to Rule 144,
promulgated under the Securities Act, subject to certain limitations. Although
current stockholders may have no current intention or ability to sell their
shares, any substantial sales by holders of our common stock in the future
pursuant to Rule 144 may have a material adverse effect on the market price of
our securities.

 

The price of our common stock is subjected to volatility.

 

The market for ALTB’s common stock is highly volatile. The trading price of
ALTB’s common stock is subject to wide fluctuations in response to, among other
things, quarterly variations in operating and financial results, and general
economic and market conditions. In addition, statements or changes in opinions,
ratings, or earnings estimates made by brokerage firms or industry analysts
relating to their markets or relating to ALTB could result in an immediate and
adverse effect on the market price of our common stock. The highly volatile
nature of ALTB’s stock prices may cause investment losses for their
shareholders. If securities class action litigation is brought against ALTB,
such litigation could result in substantial costs while diverting management's
attention and resources.

 

 5 

 

 

Disruptions in global financial markets and deteriorating global economic
conditions could cause lower returns to investors.

 

Disruptions in global financial markets and deteriorating global economic
conditions could adversely affect the value of ALTB’s common stock. The current
state of the economy and the implications of future potential weakening may
negatively impact market fundamentals, resulting in lower revenues and values
for ALTB’s business opportunities and investments.

 

If securities or industry analysts do not publish research or reports about
ALTB’s business or if they issue an adverse or misleading opinion regarding ALTB
stock, its price and trading volume could decline.

 

The trading market for ALTB’s common stock will be influenced by the research
and reports that industry or securities analysts publish about ALTB or its
business, if any.

 

Our shares will be deemed to be "penny stocks" as defined in the Securities
Exchange Act of 1934, as amended, and, as a result, will be subject to various
eligibility and disclosure requirements on broker-dealers engaged in the resale
of these shares.

 

The shares offered will be "penny stocks" as that term is defined in the
Securities Exchange Act of 1934, as amended, (the ‘Exchange Act”) to mean, among
other definitions, equity securities with a price of less than $5.00 per share.

 

Under the penny stock regulations, a broker-dealer selling a penny stock to
anyone other than an established customer or an accredited investor must make a
special suitability determination regarding the purchaser and provide special
disclosure documents to the purchaser. The imposition of these suitability
standards and special disclosures could reduce an investor's ability to resale
the shares at a time or price desired. See the section "Market for Common Equity
and Related Stockholder Matters."

 

If we fail to remain current on our reporting requirements, we could be removed
from quotation by the OTCQB, which would limit the ability of broker-dealers to
sell our securities and the ability of shareholders to sell their securities in
the secondary market.

 

Companies quoted on the OTCQB must be reporting issuers under Section 12 of the
Exchange Act, and must be current in their reports under Section 13 of the
Exchange Act, in order to maintain price quotation privileges on the OTCQB. If
we fail to remain current on our reporting requirements, we could be removed
from the OTCQB. As a result, the market liquidity for our securities could be
adversely affected by limiting the ability of broker-dealers to sell our
securities and the ability of shareholders to sell their securities in the
secondary market.

 

 6 

 

 

Risks Related to Our Business:

 

Additional Financing Requirements

 

From time to time, in order to expand operations to meet customer demand, the
Company will need to incur additional capital expenditures. These capital
expenditures are intended to be funded from third party sources, including the
incurring of debt and/or the sale of additional equity securities. In addition
to requiring additional financing to fund capital expenditures, the Company may
require additional financing to fund working capital, research and development,
sales and marketing, general and administrative expenditures and operating
losses. The incurrence of debt creates additional financial leverage and
therefore an increase in the financial risk of the Company’s operations. The
sale of additional equity securities will be dilutive to the interests of
current equity holders. In addition, there can be no assurance that such
additional financing, whether debt or equity, will be available to the Company
or that it will be available on acceptable commercial terms. Any inability to
secure such additional financing on appropriate terms could have a materially
adverse impact on the business, financial condition and operating results of the
Company.

 

Reliance on Key Personnel

 

Our success depends to a large extent on the efforts of Tsz Ting, Ip. There is
no assurance that she will not voluntarily terminate her employment with ALTB.
The loss of any of our key personnel could be detrimental to our ongoing
operations. Our success will also depend on our ability to attract and retain
qualified personnel in order to manage our existing operations as well as our
future growth.

 

Business Combinations

 

The Company may, in the future, pursue acquisitions of other complementary
businesses. The Company may also pursue strategic alliances and joint ventures
that leverage its core products and industry experience to expand its product
offerings and geographic presence. The Company has limited experience with
respect to acquiring other companies and limited experience with respect to
forming collaborations, strategic alliances and joint ventures. If the Company
were to make any acquisitions, it may not be able to integrate these
acquisitions successfully into its existing business and could assume unknown or
contingent liabilities. Any future acquisitions the Company makes could also
result in large and immediate write-offs or the incurrence of debt and
contingent liabilities, any of which could harm the Company’s operating results.
Integrating an acquired company also may require management resources that
otherwise would be available for ongoing development of the Company’s existing
business.

 

Competition and Market Share

 

The Chinese skincare and cosmetic products market and healthy foods market in
which the Company operates and plans to operate could be considered as highly
competitive and fragmented, and the competition is expected to continually
increase. Many of the Company’s competitors sell products that are similar to
the Company’s products, and the Company’s ability to compete against them is
significantly dependent on its ability to distinguish its products from those of
its competitors and demonstrate product quality. In addition, consumer
preferences and needs may change quickly and frequently, creating opportunities
for new competitors to enter the market and for existing competitors to take
away the market share of the Company.

 

 7 

 

 

Global Economic Conditions May Adversely Affect Our Industry, Business and
Results of Operations

 

Our overall performance depends, in part, on worldwide economic conditions which
historically is cyclical in character. Some key international economies continue
to be impacted by a recession, characterized by falling demand for a variety of
goods and services, restricted credit, going concern threats to financial
institutions, major multinational companies and medium and small businesses,
poor liquidity, declining asset values, reduced corporate profitability, extreme
volatility in credit, equity and foreign exchange markets and bankruptcies. In
markets where our sales occur and which become depressed, these conditions
affect the rate of spending and could adversely affect our customers’ ability or
willingness to purchase our products, and delay prospective customers’
purchasing decisions, all of which could adversely affect our operating results.
In addition, in a weakened economy, companies that have competing products may
reduce prices which could also reduce our average selling prices and harm our
operating results.

 

Risks Related to Our Capital Stock

 

The public market for our common stock may be volatile and you could lose all or
part of your investment. In the recent past, stocks, specifically those traded
on the over-the counter (“OTC”) markets, generally have experienced high levels
of volatility. Our common stock is traded on the OTC market under the symbol
“ALTB” and is not eligible for trading on any national or regional securities
exchange or the NASDAQ National Market. While that status is the Company’s
longer term objective, a more active trading market for our common stock may
never develop, or if such a market develops, it may not be sustained.

 

In the past, many companies that have experienced volatility in the market price
of their stock have become subject to securities class action litigation. We may
be the target of this type of litigation in the future. Securities litigation
against us could result in substantial costs and divert our management’s
attention from other business concerns, which could seriously harm our business.

 

The Securities and Exchange Commission (“SEC”) has adopted regulations which
generally define a “penny stock” to be an equity security that has a market
price of less than $5.00 per share, subject to specific exemptions. The market
price of our common stock is less than $5.00 per share and therefore is a “penny
stock” and is subject to the “penny stock” rules of the SEC.  The trading market
in our securities is currently limited and relatively illiquid which status
makes transactions in our stock cumbersome and may reduce the value of an
investment in our common stock.  Brokers and dealers effecting transactions in
“penny stock” must disclose certain information concerning the transaction,
obtain a written agreement from the purchaser and determine that the purchaser
is reasonably suitable to purchase the securities. These rules may restrict the
ability of brokers or dealers to sell our common stock and may affect your
ability to sell shares.

 

 8 

 

 

We Have Not Voluntarily Implemented Various Corporate Governance Measures

 

Federal legislation, including the Sarbanes-Oxley Act of 2002, has resulted in
the adoption of various corporate governance measures designed to promote the
integrity of the corporate management and the securities markets. Some of these
measures have been adopted in response to legal requirements. Others have been
adopted by companies in response to the requirements of national securities
exchanges, such as the NYSE or The NASDAQ Stock Market, on which their
securities are listed. Among the corporate governance measures that are required
under the rules of national securities exchanges are those that address board of
directors' independence, audit committee oversight and the adoption of a Code of
Ethics. The Company has not adopted exchange-mandated corporate governance
measures and, since our securities are not listed on a national securities
exchange, we are not required to do so. It is possible that if we were to adopt
some or all of these corporate governance measures, stockholders would benefit
from somewhat greater assurances that internal corporate decisions were being
made by disinterested directors and that policies had been implemented to define
responsible conduct. For example, in the absence of audit, nominating and
compensation committees comprised of at least a majority of independent
directors, decisions concerning matters such as compensation packages to our
senior officers and recommendations for director nominees may be made by a
majority of directors who have an interest in the outcome of the matters being
decided. Prospective investors should bear in mind our current lack of corporate
governance measures in formulating their investment decisions.

 

We May Be Exposed to Potential Risks Relating to Our Internal Control Over
Financial Reporting.

 

As directed by Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX 404”), the
SEC has adopted rules requiring public companies to include a report of
management on the Company's internal control over financial reporting in its
annual reports. While we expect to expend significant resources in developing
the necessary documentation and testing procedures required by SOX 404, there is
a risk that we will not comply with all of the requirements imposed thereby. At
present, there is no precedent available with which to measure compliance
adequately. In the event we identify significant deficiencies or material
weaknesses in our internal control over financial reporting that we cannot
remediate in a timely manner, investors and others may lose confidence in the
reliability of our financial statements and our ability to obtain equity or debt
financing could suffer.

 

The Company Does Not Expect to Pay Dividends in the Foreseeable Future.

 

The Company has never paid cash dividends on its common stock and has no plans
to do so in the foreseeable future. The Company instead intends to retain
earnings, if any, to develop and expand its business.

 

Provisions of our Articles of Incorporation and Bylaws May Delay or Prevent
Take-over Which May Not Be in the Best Interests of Our Shareholders.

 

Provisions of our articles of incorporation and bylaws may be deemed to have
anti-takeover effects, which include when and by whom special meetings of our
stockholders may be called, and may delay, defer or prevent a takeover attempt.
In addition, certain provisions of the Nevada Revised Statutes also may be
deemed to have certain anti-takeover effects which include that control of
shares acquired in excess of certain specified thresholds will not possess any
voting rights unless these voting rights are approved by a majority of a
corporation's disinterested stockholders.

 

Any Investment in Our Securities Involves a High Degree of Risk

 

Investors should consider carefully the risks and uncertainties described above,
and all other information in this Form 8-K and in any reports hereafter filed
with the SEC before deciding whether to purchase or hold our securities.
Additional risks and uncertainties not currently known to us or that we
currently deem immaterial may also become important factors that may harm our
business. The occurrence of any of the risks described in this Form 8-K could
harm our business. The trading price of our securities could decline due to any
of these risks and uncertainties, and investors may lose part or all of their
investment.

 

IT IS NOT POSSIBLE TO FORESEE ALL RISK FACTORS WHICH MAY AFFECT THE COMPANY.
MOREOVER, THERE CAN BE NO ASSURANCE THAT THE COMPANY WILL SUCCESSFULLY
EFFECTUATE ITS BUSINESS PLAN. EACH PROSPECTIVE INVESTOR SHOULD CAREFULLY ANALYZE
THE RISKS AND MERITS OF AN INVESTMENT IN THE SHARES AND SHOULD TAKE INTO
CONSIDERATION WHEN MAKING SUCH ANALYSIS, AMONG OTHERS, THE RISK FACTORS
DISCUSSED ABOVE.

 

 9 

 

 

9. Responsibility. The Company or its officers and directors shall not be
liable, responsible or accountable for damages or otherwise to any Subscriber
for any act or omission performed or omitted by them in good faith and in a
manner reasonably believed by them to be within the scope of the authority
granted to them by this Subscription Agreement and in the best interests of the
Company, provided they were not guilty of gross negligence, willful or wanton
misconduct, fraud, bad faith or any other breach of fiduciary duty with respect
to such acts or omissions.

 

10. Miscellaneous.

 

(a) The Company and the Subscriber hereby covenant that this Subscription
Agreement is intended to and does contain and embody herein all of the
understandings and agreements, both written or oral, of the Company and the
Subscriber with respect to the subject matter of this Subscription Agreement,
and that there exists no oral agreement or understanding, express or implied
liability, whereby the absolute, final and unconditional character and nature of
this Subscription Agreement shall be in any way invalidated, empowered or
affected. There are no representations, warranties or covenants other than those
set forth herein.

 

(b) The headings of this Subscription Agreement are for convenient reference
only and they shall not limit or otherwise affect the interpretation or effect
of any terms or provisions hereof.

 

(c) This Subscription Agreement shall not be changed or terminated except as set
forth herein. All of the terms and provisions of this Subscription Agreement
shall be binding upon and inure to the benefit of and be enforceable by and
against the successors and assigns of the Company and the heirs, executors,
administrators and assigns of the Subscriber.

 

(d) A modification or waiver of any of the provisions of this Subscription
Agreement shall be effective only if made in writing and executed with the same
formality as this Subscription Agreement. The failure of either the Company or
the Subscriber to insist upon strict performance of any of the provisions of
this Subscription Agreement shall not be construed as a waiver of any subsequent
default of the same or similar nature, or of any other nature or kind.

 

(e) The various provisions of this Subscription Agreement are severable from
each other and from the other provisions of this Agreement, and in the event
that any provision in this Subscription Agreement shall be held invalid or
unenforceable by a court of competent jurisdiction, the remainder of this
Subscription Agreement shall be fully effective, operative and enforceable.

 

(f) Pronouns used herein are to be interpreted as referring to both the
masculine and feminine gender.

 

(g) This Subscription Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware without reference to conflict of laws
principle. The parties agree that in the event of a laws controversy arising out
of the interpretation, construction, performance or breach of this Subscription
Agreement, any and all claims arising out of, or relating to, this Subscription
Agreement shall be submitted by arbitration according to the Commercial
Arbitration Rules of the American Arbitration Association located in Las Vegas,
Nevada before a single arbitrator. Notwithstanding the prior sentence, any other
action commenced by either party herein shall be venued in the appropriate court
of competent jurisdiction located in the State of Nevada.

 

(h) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original and all of which together shall be deemed
to be one and the same instrument.

 

 10 

 

 

THE SUBSCRIBER ACKNOWLEDGES THAT, EXCEPT AS SET FORTH IN THIS AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE TO IT, OR TO ITS ADVISORS, BY THE
COMPANY, OR BY ANY PERSON ACTING ON BEHALF OF THE COMPANY, WITH RESPECT TO THE
INTERESTS, THE PROPOSED BUSINESS OF THE COMPANY, THE DEDUCTIBILITY OF ANY ITEM
FOR TAX PURPOSES, AND/OR THE ECONOMIC, TAX, OR ANY OTHER ASPECTS OR CONSEQUENCES
OF A PURCHASE OF AN INTEREST AND/OR ANY INVESTMENT IN THE COMPANY, AND THAT IT
HAS NOT RELIED UPON ANY INFORMATION CONCERNING THE OFFERING, WRITTEN OR ORAL,
OTHER THAN THAT CONTAINED IN THIS AGREEMENT.

 

—————The rest of this page left intentionally left blank.——————

 

 11 

 

 

SIGNATURE PAGE

 

The Subscriber hereby offers to purchase ________ Shares and encloses payment of
$0.001 per Share for an aggregate investment of $________.

 

  __________________           AN INDIVIDUAL           Name of Subscriber      
    Name and Title of Authorized Signatory   (If Applicable)           (Print)
Street Address - Residence           (Print) Address           HKID:

 

AGREED TO AND ACCEPTED:       As of October __, 2016       BALINCAN
INTERNATIONAL INC.       By:       Tsz Ting, Ip, President  

 

—————The rest of this page left intentionally left blank.——————

 

 12 

 

 

COMPLETE “SUBSCRIBER QUESTIONNAIRE” BELOW;

PROVIDE REQUISITE ADDITIONAL INFORMATION

 

SUBSCRIBER QUESTIONNAIRE

 

PERSONAL DATA.                 Full Name   Residence Telephone (Area Code
Number)                 Business Telephone (Area Code Number)            
Residence or Principal Address   Birth Date             Mailing Address (if
other than residence)   Citizenship             Marital Status   HKID          
  Spouse’s Full Name   E-mail Address             Spouse’s HKID   Facsimile
Number

 

ACCREDITED INVESTOR. If Subscriber (or the entity on behalf of which Subscriber
is acting) is an “accredited investor” as that term is defined in Regulation S
promulgated under the Act, and, as such, falls within at least one of the
following categories, then please INITIAL each applicable category.

 



______ (a) A bank or savings and loan association or other institution (acting
either in an individual or fiduciary capacity), registered broker-dealer,
insurance company, registered investment company, or business development
company, or licensed “small business investment company,” or an employee benefit
plan which either is represented in a fiduciary capacity by a bank, savings and
loan association, insurance company or registered investment advisor, has total
assets in excess of $5,000,000 or is self-directed and the plan’s business
investments are made solely by accredited investors.       ____ (b) A trust (i)
with total assets in excess of $5,000,000, (ii) which was not formed for the
specific purpose of acquiring the subject securities, and (iii) whose purchase
is directed by a person who has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment.       _____ (c) An organization described in Section
501(c)(3) of the Internal Revenue Code, corporation or similar business trust,
or partnership, not formed for the specific purpose of acquiring the subject
securities, with total assets in excess of $5,000,000.       _____ (d) An entity
in which all of the equity owners are “accredited investors.”       ______ (e) A
director or an executive officer of the Company.       ______ (f) A natural
person whose individual net worth, or joint net worth with spouse (if any),
exceeds $1,000,000, exclusive of the value of your primary residence and less
any indebtedness secured by your primary residence in excess of the fair value
of such residence and less any loss in value of your primary residence in the
last 60 days.       ______ (g) A natural person whose income in each of the two
most recent calendar years exceeded $200,000 individually, or $300,000 jointly
with spouse (if any), and who reasonably expects to reach that income level in
the current year.



 

 13 

 